Citation Nr: 0431088	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  96-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear. 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bruises of the 
lower extremities.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a gynecological 
disorder.

6.  Entitlement to service connection for an anxiety 
disorder.

7.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left middle finger.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1993.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
and an April 1998 Hearing Officer's decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the case for additional development in December 
2000, and with the exception of the issue of entitlement to 
an increased rating for residuals of a fracture of the left 
middle finger, which will be addressed in the remand that 
follows this decision, sufficient development was 
accomplished to adjudicate the claims on appeal.  The Board 
also notes that the issue with respect to entitlement to 
service connection for hearing loss has been deleted, to 
reflect the fact that service connection for hearing loss in 
the right ear was granted following the December 2000 remand, 
by June 2004 rating decision.  

With regard to two additional issues listed on the first page 
of the December 2000 Board remand, entitlement to increased 
ratings for allergic rhinitis and migraine headaches, the 
record does not reveal a timely substantive appeal with 
respect to either issue following the issuance of the June 
2003 Statement of the Case addressing those issues as 
requested by the Board.  Therefore, as the Board notified the 
veteran in the December 2000 remand would be the case if he 
failed to submit a timely substantive appeal, these issues 
are not properly before the Board for appellate review at 
this time.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

FINDINGS OF FACT

There is no competent evidence demonstrating the existence of 
current acquired disability associated with hearing loss in 
the left ear, asthma, bruises of the lower extremities, 
gastritis, a gynecological disorder, or an anxiety disorder 
that is etiologically related to service.  


CONCLUSIONS OF LAW

Current disability associated with hearing loss in the left 
ear, asthma, bruises of the lower extremities, gastritis, a 
gynecological disorder, or an anxiety disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).



The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2002 letter, the RO advised the veteran of the VCAA 
and its effect on her claims.  In addition, the veteran was 
advised, by virtue of a detailed statement of the case (SOC) 
mailed to the veteran in January 1996 and supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claims adjudicated below.  
The Board therefore believes that appropriate notice has been 
given in this case with respect to the issues adjudicated in 
this decision.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for the disabilities 
at issue.  Further, the claims file reflects that the January 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications with respect to 
her claims adjudicated herein received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that she has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues adjudicated in this decision.  In 
this regard, the requested development with respect to 
contacting the National Personnel Records Center (NPRC) to 
obtain, if available, reports from any examinations conducted 
in conjunction with the veteran's separation from service, 
and to determine whether there were any audiological test 
results from a September 1997 audio-ear disease examination 
was accomplished.  (See negative response from the NPRC 
received May 21, 2002, and electronic mail transmissions 
dated May 29, 2002, and May 16, 2002, of record.)  Thus, for 
these reasons, any perceived failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims 
adjudicated below, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues adjudicated in this decision for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).


III.  Discussion

A.  Left Ear Hearing Loss

In sworn testimony and written contentions, the veteran 
contends that she was exposed to excessive noise during 
service as a result of working around loud equipment at an 
electronic test station.  As indicated in the Introduction 
portion of this decision, service connection was granted for 
hearing loss in the right ear by a June 2004 rating decision.  
Thus, for the purposes of the adjudication of the issue of 
entitlement to service connection for hearing loss in the 
left ear, the claimed in-service noise exposure will be 
presumed.  However, that a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In this regard, upon the most recent 
VA audiometric testing in May 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25
LEFT
15
15
20
20
25

Speech eudiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
These findings with respect to the left ear are not 
descriptive of hearing loss "disability" as defined by 
38 C.F.R. § 3.385.  Accordingly, as the evidence does not 
suggest that there is a current disability associated with 
hearing loss in the left ear, service connection for hearing 
loss in the left ear cannot be granted.  See Rabideau, 
Brammer, supra.  

B.  Asthma

The service medical records include reports from pulmonary 
function testing conducted in May 1991 for a "suspected" 
pulmonary diagnosis of asthma which demonstrated no 
significant pulmonary impairment or ventilatory defects.  A 
Summary of Care completed during service noted treatment in 
May 1991 with an Albuterol inhaler for exercise induced 
asthma.  However, the upper respiratory assessment later in 
May 1991 was a mild upper respiratory infection.  Review of 
the remaining service medical records does not reflect a 
chronic disability associated with asthma.  However, the 
service medical records reflect several instances of 
treatment for rhinitis and other upper respiratory 
infections, and service connection was granted for a 
disability characterized as seasonal allergic rhinitis by the 
April 1998 Hearing Officer's decision.  

An August 1997 VA examination showed the veteran reporting a 
simultaneous onset of asthma and hay fever in 1991.  She 
reported that she was, at the time of the examination, on 
medication for asthma in steroidal and inhalant form.  Her 
asthma did not provide any difficulty with the activities of 
daily living according to the veteran, but she reported that 
strenuous activity such as jogging would result in shortness 
of breath.  Pulmonary function studies conducted at that time 
were normal, and the examination of the chest, mouth, and 
ears was unremarkable.  The diagnoses included bronchial 
asthma and seasonal allergic rhinitis.  

VA outpatient treatment reports dated in 1998 noted 
improvement of asthma symptoms with cooler weather.  It was 
noted that the symptoms occurred a minimum of once a month.  
These records showed the veteran reporting that she did not 
have any wheezing or shortness of breath  

Reports from a May 2003 VA examination reflect a history of 
asthma, and it was indicated that the veteran carries a 
Preventil rescue inhaler.  A history in the past of treatment 
with Azmacort was reported.  Upon examination, the veteran 
presented with injected eyes, a hoarse voice, and a nasal 
obstruction with edema and erythema of the turbinates.  There 
was clear mucus consistent with allergies, and the 
examination of the nostrils was positive for chronic post 
nasal drip.  The impression following the examination by the 
examining physician was as follows: 

I would say that this is mainly an 
allergic response, more upper respiratory 
response.  The patient does have a 
history of having asthma on and off with 
increase in allergy symptoms.  

Applying the pertinent legal criteria to the facts summarized 
above, the service medical records do not refer to any 
chronic disability associated with asthma, and there is of 
record no competent evidence linking a current disability 
associated with asthma to any in-service symptomatology or 
pathology associated with asthma.  As indicated, service 
connection has been granted for seasonal allergic rhinitis, 
and an examiner has stated that the veteran's principal 
current upper respiratory disorder is an allergic response, 
and, essentially, that the asthma has historically coincided 
with an increase in allergy symptoms.  The veteran herself 
reported a simultaneous onset of hay fever and asthma.  Thus, 
to the extent that any current upper respiratory 
symptomatology or pathology claimed to be due to asthma is 
the result of or otherwise related to allergic rhinitis, such 
disability is reflected the service-connected rating 
currently assigned for allergic rhinitis.   

In making the above determination, the Board has considered 
the written contentions and sworn testimony at the July 2000 
hearing, but such lay assertions as to matters requiring 
medical expertise do not represent probative positive 
evidence.  See Routen, Espiritu, supra.  As such, the 
probative weight of the positive evidence is overcome by that 
of the negative evidence, principally the essentially 
negative service medical records and lack of any post-service 
"nexus" evidence.  Therefore, the claim for service 
connection for asthma must be denied.  Gilbert, supra.  

Moreover, the Board has considered the contention of the 
veteran's representative in his August 2004 presentation to 
the Board with respect to what he feels was a "pre-service 
history" of bronchial asthma.  Close inspection of the 
entrance examination, however, does not reveal a pre-service 
history relating to asthma, but instead refers to certain 
allergies, including to wool, pollen, dust and grass.  Also, 
as noted above, the veteran herself reported to an examiner 
that his asthma began in 1991, well after entrance to 
service.  Thus, given the circumstances of this case, the 
principles to which the veteran's representative has made 
reference with regard to adjudicating claims for service 
connection on the basis of "aggravation" discussed in 
VAOPGCPREC 3-2003 (July 16, 2003), an opinion issued by the 
Office of General Counsel in response to Cotant v. Principi, 
17 Vet. App. 116 (2003), are not for application. 

C.  Bruises of the Lower Extremities

The service medical records include a reference to cramping 
in the left leg after running in June 1991, and the veteran 
was placed on a temporary limited duty profile at that time, 
with what was diagnosed as a muscle pull of the left calf.  A 
July 1993 service medical record showed the veteran 
describing a two to three week history of aching in her leg 
and thighs prior to her noticing small superficial ecchymosed 
bruising.  Hematology at that time revealed no organic 
pathology for the bruising.  The veteran noted on a dental 
patient history in October 2003 that she bruised easily, but 
that this was not the result of a "bleeding or clotting 
disorder." 

The pertinent post-service evidence includes the August 1997 
VA examination report reflecting the veteran's comments to 
the physician that the in-service hematological work-up to 
determine the etiology of the bruising of the legs did not 
reveal any abnormalities.  She also at that time reported 
little to no bruising of the skin of the lower limbs since 
her separation from service.  No bruising was seen at the 
time of this examination, and the list of diagnoses which 
followed the examination noted as follows:  "Exam for 
gastritis and bruises of the skin of lower limbs - neither 
found."   

Review of the other post-service clinical records, to include 
VA outpatient treatment reports dated in 1998 and 1999, does 
not reveal any evidence of a current disability associated 
with bruising of the lower extremities, much less a competent 
medical opinion linking such current disability to in-service 
symptomatology or pathology.  In short therefore, the Board 
concludes that the probative weight of the negative evidence 
exceeds that of the positive, and that the claim for service 
connection for bruises of the lower extremities must be 
denied.  Gilbert, 1 Vet. App. at 49; see Rabideau, Brammer, 
Routen, Espiritu, supra.  


D.  Gastritis

Review of the service medical records contains some reference 
to nausea and vomiting, to include during pregnancy, and to 
gastroenteritis, but do not reflect evidence of a chronic 
symptomatology or pathology associated with gastritis.  At 
the previously discussed August 1997 VA examination, the 
veteran reported that, in reference to the gastritis she 
claimed was incurred in service, she was referring to a non-
specific kind of lower abdominal pain which she only 
experiences when she is annoyed, dismayed, and/or worried.  
Upon physical examination in August 1997, the examination of 
the stomach was unremarkable, and, as indicated above, the 
list of diagnoses which followed the examination specifically 
noted that gastritis was not found. 

The VA outpatient treatment reports dated in 1998 and 1999 do 
not reflect a diagnosis of gastritis, nor is there any other 
evidence of a current disability associated with gastritis, 
much less any competent medical evidence linking gastritis to 
service.  The Board therefore concludes that the probative 
weight of the negative evidence exceeds that of that of the 
positive, and that the claim for service connection for 
gastritis must be denied.  Gilbert, 1 Vet. App. at 49; see 
Rabideau, Brammer, Routen, Espiritu, supra.   

E.  Gynecological Disorder

The service medical records contain gynecological records 
associated with pregnancy, but do not reflect any significant 
complications arising therefrom.  The veteran was also 
treated during service for urinary tract infections, 
vaginitis, and  Chlamydia, but a June 1993 pelvic ultrasound 
was negative.  Pertinent evidence dated post-service includes 
a negative October 1997 PAP smear, although the veteran made 
reference to a history of a positive PAP smear at the August 
1997 VA examination.  There is otherwise no competent 
evidenced linking a current chronic gynecological disorder to 
an in-service onset.  As a result, and given the negative 
June 1993 pelvic ultrasound, the Board concludes that any 
gynecological symptoms incurred in service resolved without 
permanent residual disability.  Weighing this negative 
clinical evidence against the positive evidence represented 
by the veteran's unsupported testimony linking a claimed 
current gynecological disorder to service, the Board 
concludes that the probative weight of the negative evidence 
exceeds the positive.  See Routen, Espiritu, supra.  As such, 
the claim for service connection for a gynecological disorder 
must be denied.  Gilbert, 1 Vet. App. at 49.   

F.  Anxiety Disorder

The Board notes initially that the veteran's DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
reflects that the veteran was discharged due to a personality 
disorder, and that personality disorders are not "diseases" 
for which service connection can be granted, and as a 
"matter of law" are not compensable disabilities.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Review of the service medical records reveals 
numerous in-service mental hygiene clinic reports that 
reflect complaints by the veteran of marital stress and 
stress associated with being a mother to a young child, but 
none of the reports from the visits to the mental hygiene 
clinic reflects an "Axis I" diagnosis, or an acquired 
psychiatric disorder.  

The pertinent post-service evidence includes reports from a 
VA psychiatric examination in August 1997, with the veteran 
reporting at that time that she was upset because she was 
"abused and mistreated in the service," with men making 
inappropriate advances to her.  Similar contentions were made 
by the veteran at her July 2000 hearing , at which time she 
also reported stress during service as a result of abusive 
behavior by her husband that was "condoned" by fellow 
members of the military.  Following the August 1997 
examination, the diagnoses were anxiety disorder, not 
otherwise specified; and personality disorder, mixed type.  

Additional post-service evidence includes reports from 
private psychological and cognitive evaluations of the 
veteran, some showing normal cognitive ability and 
functioning and one, dated in June 2000, noting a probable 
Attention Deficit Disorder.  A September 2000 report from a 
social worker who said she had seen the veteran for 
individual psychotherapy from September 1999 to May 2000 
indicated that the principle focus of these sessions was 
anxiety over the pressures of being a single mother.  Review 
of the additional evidence of record reveals no clinical 
evidence or opinion linking anxiety disorder, or any other 
acquired psychiatric disorder, to service.  

As noted, the service medical records clearly document the 
presence of a personality disorder rather than anxiety 
disorder or any other acquired psychiatric disorder, and 
service connection for personality disorders cannot be 
granted as matter of law.  38 C.F.R. § 3.303(c); Beno, supra.  
Thereforte, and given the lack of any competent medical 
evidence linking a current acquired psychiatric disability to 
service, the Board concludes that the negative evidence 
preponderates, and that the claim for service connection for 
an anxiety disorder must be denied.  See Routen, Espiritu, 
supra; Gilbert, 1 Vet. App. at 49. 


ORDER

1.  Entitlement to service connection for hearing loss in the 
left ear is denied.  

2.  Entitlement to service connection for asthma is denied. 

3.  Entitlement to service connection for bruises of the 
lower extremities is denied.

4.  Entitlement to service connection for gastritis is 
denied.

5.  Entitlement to service connection for a gynecological 
disorder is denied.

6.  Entitlement to service connection for an anxiety disorder 
is denied. 


REMAND

The residuals of a fracture of the left middle finger are 
currently evaluated as noncompensable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5226) (ankylosis of the 
middle/long finger).  The veteran contends that the nature of 
the disability in the left middle finger is more severe than 
is reflected by the current noncompensable disability rating.

Prior to August 26, 2002, DC 5226 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
middle finger of either the major or the minor hand.  38 
C.F.R. § 4.71a, DC 5226 (2002).  A note following that 
provision indicated that extremely unfavorable ankylosis was 
to be rated as analogous to amputation, under DCs 5152 
through 5156. 

Under revised criteria effective from August 26, 2002, DC 
5226 also provides an evaluation of 10 percent for favorable 
and unfavorable ankylosis of the middle finger of either the 
major or minor hand.  The revised criteria also state VA can 
consider, in addition to whether evaluation as amputation is 
warranted, whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  67 Fed. Reg. 
48,784-787 (July 26, 2002) (now codified at 38 C.F.R. § 
4.71a, DC 5226 (2004)).  

For the long finger (digit III), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Note 1 under "Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229, as added by 67 Fed. Reg. 48,784-787 
(July 26, 2002).

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See Note 3 under 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand" as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Review of the January 2004 supplemental statement of the case 
does not reveal consideration of the revised criteria set 
forth above, nor does the record otherwise reveal RO 
application of these criteria.  The veteran is entitled to 
have her claim of entitlement to an increased rating 
considered under both the old and new provisions of 
Diagnostic Codes 5226-5229, and therefore remand is required 
for the RO to conduct the initial adjudication under the 
revised criteria.  See VAOPGCPREC
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part. 

1. The RO should readjudicate the 
veteran's claim for an increased rating 
for residuals of a fracture of the left 
middle finger considering the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 
5226-2227 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5226-5229 (2004) 
(effective on and after Aug. 26, 2002).  
The RO should determine which version 
applies for the period on and after 
August 26, 2002, and only the old version 
may be applied for the period before that 
effective date.

2.  To the extent that the adjudication 
above does not result in a full grant of 
all benefits sought, the veteran and her 
representative should be furnished a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for an increased 
rating for residuals of a fracture of the 
left middle finger, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



